Citation Nr: 0722857	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as being secondary to service-
connected post-traumatic stress disorder.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.B.




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ (SMC) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The weight of the evidence of record shows that the veteran's 
current erectile dysfunction disability has been aggravated 
by his service-connected post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

Erectile dysfunction has been aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for erectile 
dysfunction.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  This is so because the Board 
is taking action favorable to the veteran by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In February 2004, the veteran filed his present claim seeking 
entitlement to service connection for erectile dysfunction.  
He attributes this condition to medications that he takes for 
his service-connected PTSD, which has been rated as 100 
percent disabling since June 1989.  In the alternative, he 
attributes this condition to his inservice exposure to 
herbicide agents, including Agent Orange, during the Vietnam 
War.

A review of the evidence of record reveals that the veteran 
first sought treatment for erectile dysfunction around 2001.  
Through his statements and testimony herein, the veteran 
indicated that he experienced symptoms of this condition 
years earlier, but had put off seeking treatment. 

In June 2004, a VA urology examination was conducted.  The 
report of this examination noted the veteran's post service 
history of treatment for PTSD, beginning around 1982, and 
erectile dysfunction, beginning in 2000.  The examiner found 
that the local and systemic diseases affecting sexual 
function were PTSD and substance abuse.  The VA examiner, a 
nurse practitioner, also stated that the veteran was on 
medications "which could contribute to his erectile 
dysfunction," but that this issue could not be resolved 
"without resort to mere speculation."

A letter from a VA physician's assistant reported that the 
veteran was diagnosed in November 2001 with erectile 
dysfunction which was "believed to be secondary to 
medications used in the ongoing treatment of PTSD."

In June 2005, a VA urology examination noted the veteran's 
history of PTSD for the past twenty-five years, as well as 
his history of erectile dysfunction for the past seven or 
eight years.  The physical examination of the genitalia was 
normal and diagnostic testing revealed a normal testosterone 
level.  The examiner, a physician's assistant, stated that 
erectile dysfunction was a known side effect of the 
medications that the veteran took for treatment of his PTSD.  
The examiner also noted that he had been using the 
medications longer than he had erectile dysfunction.  The 
examiner concluded that "whether this erectile dysfunction 
is caused by medication side effect or psychogenic cause, I 
cannot resolve with retort [sic] to mere speculation.   

The evidence of record does not support the claim of service 
connection for erectile dysfunction on a direct basis.  The 
veteran's service medical records are negative for this 
disorder, and there is no evidence that this disorder was 
incurred in or aggravated by his military service, to include 
as due to exposure to Agent Orange.  Although the veteran 
submitted an article supporting his contention that erectile 
dysfunction is the result of his inservice exposure to 
herbicide agents (including Agent Orange), erectile 
dysfunction is not a condition warranting presumptive service 
connection based upon the veteran's inservice exposure to 
herbicide agents (including Agent Orange).  See 38 C.F.R. 
§§ 3.307, 3.309 (2006); see also Mattern v. West, 12 Vet. 
App. 222 (1999) (holding that treatise evidence that was too 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish causal link); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

However, the totality of the evidence of record supports the 
veteran's claim of entitlement to service connection for 
erectile dysfunction as secondary to his service-connected 
PTSD.  The June 2005 VA examiner could not resolve whether 
the veteran's erectile dysfunction was due to the medications 
he took to treat his service-connected PTSD or whether it was 
due to a psychogenic cause.  In either case, whether the 
erectile dysfunction is of mental origin or aggravated by the 
medications taken to treat this service-connected mental 
disorder, this opinion provides evidence that the veteran's 
erectile dysfunction is secondary to the veteran's 
service-connected PTSD.  Accordingly, service connection for 
erectile disorder, as secondary to a service-connected 
disorder, is warranted.


ORDER

Service connection for erectile dysfunction, as secondary to 
a service-connected PTSD, is granted.


REMAND

In the decision herein, service connection for erectile 
dysfunction has been granted.  Under these circumstances, the 
RO is required to readjudicate the issue of SMC as the 
granting of service connection for this disorder constitutes 
a material change in the facts relating to the issue of 
entitlement to a TDIU rating.  The issue of entitlement to 
SMC is inextricably intertwined with the assignment of an 
initial disability rating for the veteran's erectile 
dysfunction.  Specifically, assignment of the initial rating 
for veteran's erectile dysfunction will require consideration 
of SMC.  See 38 C.F.R. § 4.115b (2006); see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) 

Accordingly, the case is remanded for the following actions:


1.  The RO must adjudicate the issue of 
assignment of an initial disability 
rating for the veteran's 
service-connected erectile dysfunction, 
secondary to service-connected PTSD.

2.  After completing any additional 
necessary development, the RO must 
readjudicate the issue of entitlement to 
SMC.  If the disposition remains 
unfavorable, the RO must furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


